Citation Nr: 0027134	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  96-31 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Timothy J. Cuddigan, Attorney 
at law


WITNESSES AT HEARING ON APPEAL

Appellant and BN


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1975 to July 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Lincoln, Nebraska, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in May 1996.  This claim was previously before the 
Board, and was remanded in April 1998 for additional 
development.  


FINDING OF FACT

Competent evidence has been submitted linking a current 
finding of PTSD and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disability to include PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

The veteran's post-service medical records include a 
diagnosis of PTSD.  He asserts that during service he 
experienced several stressful noncombat events that 
precipitated PTSD.  For the very limited purpose of 
determining whether a well-grounded claim has been submitted, 
the veteran's allegations of the occurrence of the events he 
asserts caused PTSD will be accepted as true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  Thus, presuming the truthfulness 
of the evidence, this claim is well grounded.  See Gaines v. 
West, 11 Vet. App. 353, 357 (1998); Cohen v. Brown, 10 Vet. 
App. 128, 136-37 (1997).  As this claim is well grounded, VA 
has a duty to assist the appellant in developing it.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, it appears 
additional action is necessary to fulfill VA's duty to 
assist; such action will be addressed in the Remand section 
below.  


ORDER

The claim of entitlement to service connection for a 
psychiatric disability, to include PTSD is well grounded.  To 
this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
psychiatric disability, to include PTSD, is well grounded, VA 
has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board notes that additional information was 
sought in July 1998 and April 1999 from the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
pursuant to the Board's April 1998 Remand, but that 
organization responded in late April 1999 that the alleged 
stressors could not be verified.  The veteran's attorney 
suggested in his letter dated in March 2000 that the RO's 
April 1999 letter to USASCRUR providing additional 
information and requesting verification of stressors was not 
received by USASCRUR before it issued its late April 1999 
negative response.  He added that it did not appear the RO 
had provided a copy of the veteran's DA Form 20 to USASCRUR.  
The Board notes, however, that on the reverse side of the 
file copy of the RO's July 21, 1998, letter to USASCRUR, the 
DA Form 20 was listed as an enclosure.  The Board also notes 
that the additional information supplied by the veteran and 
forwarded to USASCRUR by the RO in April 1999 did not include 
detailed information regarding the names and organizational 
affiliations of the individuals involved in the events the 
veteran identified as stressors.  In the April 1999 response 
from USASCRUR, the necessity of such details was pointed out 
by USASCRUR, but it does not appear the RO in turn advised 
the veteran that USASCRUR reported that it was unable to 
confirm his stressors without those details.  In light of the 
Board's conclusion that this claim is well grounded, 
additional action is required by the RO.  

During the pendency of this claim there was a change in VA's 
regulations regarding PTSD claims.  In particular, the 
regulation in effect when the veteran filed his claim 
required medical evidence of a clear diagnosis of PTSD as one 
criterion to establish service connection.  38 C.F.R. 
§ 3.304(f) (1996).  That criterion was applied by the RO, and 
the claim was denied because the RO concluded that a "clear 
diagnosis" had not been established.  However, effective 
March 1997 that regulation was revised to require not a 
"clear diagnosis" but "medical evidence diagnosing the 
condition in accordance with § 4.125(a)."  Accordingly, VA 
must consider the claim under both versions of the rating 
criteria, and apply the version most favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board also notes that it appears the examiner who 
conducted the Compensation and Pension in September 1999 
considered the medical evidence in light of the diagnostic 
criteria for PTSD set out in the Diagnostic and Statistical 
Manual, Third Edition (Revised), instead of the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).  VA 
regulations require that the DSM-IV be used.  38 C.F.R. 
§§ 3.304(f), 4.125(a) (1999).

This case is REMANDED for the following action:  

1. The RO should provide the veteran and 
his attorney with a copy of the 
correspondence dated April 29, 1999, 
from the USASCRUR, and provide them a 
reasonable opportunity to supply the 
RO with the information necessary to 
complete the verification of 
stressors.  

2. Following completion of the attempts 
to verify the veteran's asserted PTSD 
stressors, the veteran should be 
afforded the opportunity to have a 
psychiatric examination that 
identifies each psychiatric disability 
and its respective symptoms and 
manifestations.  If it is determined 
by the examiner that the veteran has 
PTSD under the diagnostic criteria set 
out in the Diagnostic and Statistical 
Manual, Fourth Edition, the stressors 
that caused the PTSD should be 
identified.  The etiology of each 
psychiatric disability should be 
identified, to the extent possible, 
and the examiner should opine as to 
whether any, and if so, which, 
psychiatric disability(ies) were 
present in service, or if it was a 
psychosis, whether it was present to a 
compensable degree in service or 
within one year following service.  
The examiner should also express an 
opinion regarding whether the 
veteran's reported suicide attempt in 
service was related to a psychiatric 
disorder.  The examiner must review 
the veteran's claims folder, and 
indicate in his or her report that 
such a review was completed.  The 
rationale for the diagnostic 
conclusions should be set forth in 
detail.  All necessary testing should 
be accomplished.  

3. Thereafter, the case should be 
reviewed by the RO in light of the 
applicable laws and regulations, 
including but not limited to the 
current version of 38 C.F.R. 
§ 3.304(f).

If the claim remains denied, the veteran and his attorney 
should be provided with a Supplemental Statement of the Case 
that explains the reasons or bases for the determination, and 
the matter should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified, but he has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	P.B. Werdal
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





 



